DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2022 has been entered.
 
Status of Claims
This action is in reply to amendments and arguments filed on May 5, 2022 and IDS filing of June 27, 2022. Claims 1, 9, and 17 have been amended. Claims 3, 6, 11, 14, and 18 have been cancelled. Claims 1-2, 4-5, 7-10, 12-13, 15-17, and 19-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 27, 2022 has been considered and initialed copy of the 1449 is hereby attached.

Response to Arguments
103 rejection: Applicant’s arguments have been fully considered but are not persuasive.
Applicant argues that the amended claims overcome the art cited in the previous office action. Applicant’s arguments are moot in light of RCE filing and substantive amendments that necessitate updated search and reconsideration.
As such, an updated 103 rejection is provided below that addresses the amended claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-8, 9-10, 15-16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 10261711 B1 (Pasirstein) in view of US 5903881 A (Schrader) in view of US 20190197562 A1 (Woerner).

As per claims 1, 9, and 17, Pasirstein teaches,
performed by a blockchain node (FIG 5, item 500) having a processor (FIG. 5, item 502) and a memory (FIG. 5, item 504) storing a plurality of computer programs (FIG. 5, item 524) to be executed by the processor (FIG. 5, item 502, 524)), the method comprising,
for each block of a plurality of blocks in a first block file of a blockchain platform (col. 2, lines 18-25),
detecting a to-be-maintained transaction record in the block by (col. 4, lines 42-52),
selecting, from a hash tree of the block, nodes used for proving that the to-be maintained transaction record belongs to the block (col. 4, lines 7-17 “maintains a reduced representation of the data. The reduced representation may be a Merkle tree,”), 
storing the to-be-maintained transaction record at a corresponding leaf node of the node maintenance tree (col. 7, lines 49-67 “The hashing module 310 receives a copy of a transaction that modifies or adds a row. The resulting row is hashed and the hash value is added to the corresponding leaf node of the Merkle tree”)
migrating, to a second block file distinct from the first block file (col. 12, lines 27-45“the distributed ledger module 136 verifies 650 the received transactions by checking that each received transaction matches what is stored in the ITM data store 340 … the distributed ledger module 136 verifies that the only changes made in the ITM data store 340 between the last time a hash was appended to the distributed ledger”), an association between a block head of the block in the first block file and the node maintenance tree storing the transaction record to a second block file (col. 12, lines 8-26 “impacted nodes higher the hierarchy of the tree are updated”), the block head of the block being adjacent to a block head of a previous block in the second block file (col. 12, lines 8-26 “only those nodes at higher levels that have at least one child node updated need to be rehashed”).

Pasirstein does not explicitly teach, however, Schrader teaches,
identifying a transaction record in the block (col. 17, lines 52-62 “Each item in the mini checkbook 181”),
comparing the identified transaction record with a set of transaction records associated with the blockchain platform for which account reconciliation is unsuccessful (col. 17, lines 52-62 “Each item … is compared with all unreconciled transactions in the online statement 150”),
in response to a determination that the identified transaction record is present in the set of transaction records for which account reconciliation is unsuccessful (col. 18, lines 8-18 “the transaction is considered matched”), determining that the identified transaction record is the to-be-maintained transaction record (col. 18, lines 19-22 “the transaction is reconciled”),
after completing the migrating for each block of the plurality of blocks (col. 9, lines 34-37 “after it has been cleared by a financial institution and the amounts of the transactions 180 debited or credited to the user's account”), deleting the first block file from the blockchain platform after a last to-be-maintained transaction record in the first block file is completed by the update processing (col. 18, lines 19-22 “the entry in the mini-checkbook is removed … one or the entries in the transaction database is removed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Schrader in Pasirstein since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because unreconciled transaction pruning improves blockchain management by resolving blockchain bifurcation errors.

Pasirstein does not explicitly teach, however, Woerner teaches,
the selecting including (¶ 37 “The data blocks in the relational Merkle tree data store 210 … is duplicated into a noSQL data store”),
determining, in the hash tree of the block, a leaf node corresponding to the transaction record (FIG. 2, ¶ 31 “Each child node can be a leaf node”),
selecting a first ancestor node and a sibling leaf node of the leaf node from the hash tree of the block (FIG. 2, ¶ 32 “a parent node 211 would have a hash label, shown on FIG. 2 as a parent label 213, from its child leaf node 215 and another parent label 213 from its child node 216”),
selecting, for a non-sibling leaf node of the leaf node, a second ancestor node of the non-sibling leaf node nearest to a root node of the hash tree of the block (FIG. 2, ¶ 32 “A second parent node 211 would have a parent label 213 from its child node 215”),
constructing a node maintenance tree (FIG. 2, item 220, ¶ 37) including the leaf node, the first ancestor node, the sibling leaf node, and the second ancestor node (¶ 37 “The noSQL data store 220 has child nodes 215′, 216′, 217′, and 218′, parent nodes 211′ and 212′, and parent labels 213′, child labels 214′, and peer labels 219′. Each node and label in the noSQL data store is the duplicate of its respective counterpart in the Merkle tree data store 210”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide merkle tree replication of Woerner in Pasirstein since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because maintained duplicate data improves blockchain management by providing greater efficiency while maintaining data integrity (see Woerner ¶ 28).

As per claims 2 and 10, combination of Pasirstein, Schrader and Woerner teach all the limitations of claims 1 and 9. Pasirstein also teaches,
wherein the selecting, from a hash tree of the block, nodes used for proving that the transaction record belongs to the block comprises (col. 4, lines 7-17),
in response to detecting the to-be-maintained transaction record in the block (col. 2, lines 60-67 “The updated reduced representation may also be appended to a distributed ledger”), selecting, from the hash tree of the block, nodes used for proving that the transaction record belongs to the block (col. 3, lines 1-6 “the appended reduced representation can be used to verify that the locally stored reduced representation has not been modified improperly …”),
the method further comprises: 
in response to detecting that there is no to-be-maintained transaction record in the block (col. 6, lines 10-19 “the distributed ledger 140 provides a mechanism to verify that the reduced representation … has not been tampered with”), updating the block head of the previous block adjacent to the block head of the block to the second block file (col. 6, lines 10-19 “the integrity tracking module 134 periodically appends the root hash of the Merkle tree to the blockchain”).
As per claims 7 and 15, combination of Pasirstein, Schrader and Woerner teach all the limitations of claims 1 and 9. Pasirstein also teaches,
wherein the hash tree is a double-layer hash tree, a hash value of a root node of the double-layer hash tree is obtained by performing a hash operation after hash values of all leaf nodes are connected in series and combined, and the selected nodes are all nodes of the hash tree (col. 7, lines 64-67 “a Merkle tree 400 that may be used by the hashing module 310”, col. 8, lines 12-30 “leaf node 430B includes a set of timestamp/hash pairs 440A-N”).

As per claim 8 and 16, combination of Pasirstein, Schrader and Woerner teach all the limitations of claims 1 and 9. Pasirstein also teaches,
obtaining a second storage position of the second block file (col. 4, lines 62-67 “The distributed ledger module 136 periodically (e.g., hourly, daily, every 100 transactions, etc.) appends some or all of the reduced representation to a distributed database or ledger”),
modifying a position index of the block from pointing to a first storage position of the first block file to pointing to the second storage position (col. 5, lines 10-29 “there may have been additional transactions that impact the Merkle tree since the append operation was triggered… if no data integrity issues are identified, the root hash of the Merkle tree may be appended to the distributed ledger”).

Claims 4, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pasirstein in view of Schrader in view of Woerner in further view of US 20210182849 A1 (Davies).

As per claims 4, 12, and 19, combination of Pasirstein, Schrader and Woerner teach all the limitations of claims 1, 9, and 17. Pasirstein also teaches,
wherein the set transaction records for which account reconciliation is unsuccessful comprises an account-unreconciled set (col. 4, lines 42-52 “when a new transaction that will update the data is received”),
the method further comprises:
storing, in response to receiving an account reconciliation call request transmitted by a first account reconciliation device, a first transaction record for which account reconciliation is to be performed to the block in the first block file through a smart contract (col. 4, lines 42-52 “when a new transaction that will update the data is received… the reduced representation is updated”), the first transaction record being carried in the account reconciliation call request (col. 4, lines 42-52 “when a new transaction that will update the data is received”).

Pasirstein does not explicitly teach, however, Davies teaches,
obtaining, through the smart contract, an account reconciliation association identifier corresponding to the first transaction record (¶ [0029] “request a transaction ID”),
searching an account-unreconciled set created on a blockchain for a second transaction record associated with a second account reconciliation device corresponding to the account reconciliation association identifier (¶ [0034] “the transaction cache is a series of indices that make lookups by transaction ID”),
adding the first transaction record and the account reconciliation association identifier corresponding to the first transaction record to the account-unreconciled set in response to not finding the second transaction record (¶ [0044] “After receiving a transaction ID as a response from the blockchain agent, the demo app creates an onboarding transaction and submits this to the blockchain agent. The blockchain agent acknowledges this transaction and adds it to its pending transaction queue.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Davies in Pasirstein since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because tracking transactions with an identifier improves blockchain validation by propagating the identifier across multiple processes to securely track the transaction in the blockchain.

Claims 5, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pasirstein in view of Schrader in view of Woerner in view of Davies in further view of US 20190268138 A1 (Mankovskii).

As per claims 5, 13, and 20, combination of Pasirstein, Schrader, Woerner Davies teach all the limitations of claims 1, 4, 9, 12, 17, and 19. 
Pasirstein does not explicitly teach however, Mankovskii teaches,
wherein the set of transaction records for which account reconciliation is unsuccessful further comprises an account reconciliation error set (¶ [0028] “inadvertent errors cause an incorrect or undesirable branch selection in a soft fork”),
the method further comprises: 
removing the second transaction record from the account-unreconciled set in response to finding the second transaction record (¶ [0028] “the improperly added blocks are removed”),
comparing the first transaction record with the second transaction record (¶ [0028] “track and segregate the nonadopted branches into a pool (separate from the consensus block chain) for investigation and potential reconciliation”),
adding the first transaction record and the second transaction record to the account reconciliation error set in response to that the comparison is inconsistent (¶ [0028] “using information within the metablock chain, maliciously or otherwise improperly added blocks may be replaced with the blocks of the branch that should have been adopted”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Mankovskii in Pasirstein since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because error correction improves blockchain validation by restoring blockchain integrity against intended or unintended errors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692